Exhibit 10.6

 

WEST SUBURBAN BANCORP, INC.

 

RESTATED EMPLOYMENT AGREEMENT – JAMES T. CHIPPAS

 

This RESTATED EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into
as of the 8th day of March, 2004 (the “Effective Date”), by and between WEST
SUBURBAN BANCORP, INC., an Illinois corporation (the “Employer”), and JAMES T.
CHIPPAS, an Illinois resident (the “Executive”).

 

R E C I T A L S:

 

A.            The Employer owns all of the issued and outstanding capital stock
of West Suburban Bank, Lombard, Illinois (the “Bank”).

 

B.             The Employer desires to continue to employ the Executive as an
officer of the Bank for a specified term and the Executive is willing to
continue such employment upon the terms and conditions hereinafter set forth.

 

C.             Additionally, the Employer recognizes that circumstances may
arise which may result in a change in control of the Employer and/or the Bank
(through acquisition or otherwise) thereby causing uncertainty with respect to
the Executive’s employment without regard to the competence or past
contributions of the Executive and that such uncertainty may result in the loss
to the Employer and/or the Bank of the valuable services provided by the
Executive.  In such circumstances, the Employer and the Executive wish to
provide reasonable security to the Executive against changes in the Executive’s
employment relationship with the Employer and/or the Bank.

 

D.            Executive currently serves as the Senior Vice President of
Consumer Lending of the Bank pursuant to that certain Employment Agreement dated
January 1, 2000 (the “2000 Employment Agreement”).

 

E.             The parties desire to amend and restate the 2000 Employment
Agreement in accordance with the terms, and subject to the conditions, set forth
herein.

 

NOW, THEREFORE, in consideration of the promises and of the covenants and
agreements hereinafter contained, it is covenanted and agreed by and between the
parties hereto as follows:

 

A G R E E M E N T S:

 

1.             TERM OF EMPLOYMENT WITH AUTOMATIC RENEWAL PROVISIONS.  The period
of Executive’s employment under this Agreement shall be deemed to have commenced
on the Effective Date and shall continue for a period of approximately three (3)
years through December 31, 2006.  The term of employment of the Executive under
this Agreement shall automatically be extended for one (1) additional year on
December 31st of each year beginning December 31, 2004, unless either the
Employer or the Executive notifies the other party, by written notice delivered
no later than November 1st of such year, that the term of employment of the
Executive under this

--------------------------------------------------------------------------------


 

Agreement shall not be extended for an additional year.  In addition, upon the
occurrence of a Change in Control (as defined below), the term of employment of
the Executive under this Agreement shall be automatically renewed and extended
to provide a term of employment (in accordance with the terms, and subject to
the conditions, set forth herein) equal to a period of three (3) years from the
date of the consummation of the Change in Control.


 


2.             POSITION AND DUTIES.  THE EMPLOYER HEREBY CONTINUES TO EMPLOY THE
EXECUTIVE AS THE SENIOR VICE PRESIDENT OF CONSUMER LENDING OF THE BANK OR IN
SUCH OTHER SENIOR EXECUTIVE CAPACITY AS SHALL BE MUTUALLY AGREED BETWEEN THE
EMPLOYER AND THE EXECUTIVE.  DURING THE PERIOD OF THE EXECUTIVE’S EMPLOYMENT
HEREUNDER, THE EXECUTIVE SHALL DEVOTE HIS BEST EFFORTS AND FULL BUSINESS TIME,
ENERGY, SKILLS AND ATTENTION TO THE BUSINESS AND AFFAIRS OF THE EMPLOYER AND ITS
AFFILIATES, INCLUDING THE BANK.  THE EXECUTIVE’S DUTIES AND AUTHORITY SHALL
CONSIST OF AND INCLUDE ALL DUTIES AND AUTHORITY CUSTOMARILY PERFORMED AND HELD
BY PERSONS HOLDING EQUIVALENT POSITIONS WITH BUSINESS ORGANIZATIONS SIMILAR IN
NATURE AND SIZE TO THE EMPLOYER, AS SUCH DUTIES AND AUTHORITY ARE REASONABLY
DEFINED, MODIFIED AND DELEGATED FROM TIME TO TIME BY EITHER OR BOTH OF THE
BOARDS OF DIRECTORS OF THE EMPLOYER (THE “BOARD”) OR THE BANK.  THE EXECUTIVE
SHALL HAVE THE POWERS NECESSARY TO PERFORM THE DUTIES ASSIGNED TO HIM AND SHALL
BE PROVIDED SUCH SUPPORTING SERVICES, STAFF AND OTHER ASSISTANCE, OFFICE SPACE
AND ACCOUTREMENTS AS SHALL BE REASONABLY NECESSARY AND APPROPRIATE IN THE LIGHT
OF SUCH ASSIGNED DUTIES.


 


3.             COMPENSATION.  AS COMPENSATION FOR THE SERVICES TO BE PROVIDED BY
THE EXECUTIVE HEREUNDER, THE EXECUTIVE SHALL RECEIVE THE FOLLOWING COMPENSATION,
EXPENSE REIMBURSEMENT AND OTHER BENEFITS:


 


(A)           BASE SALARY.  THE EXECUTIVE SHALL RECEIVE AN AGGREGATE ANNUAL
MINIMUM BASE SALARY AT THE RATE OF ONE HUNDRED SEVENTY-FIVE THOUSAND AND 00/100
DOLLARS ($175,000.00) PAYABLE IN INSTALLMENTS IN ACCORDANCE WITH THE REGULAR
PAYROLL SCHEDULE OF THE BANK (“BASE SALARY”).  SUCH BASE SALARY SHALL BE SUBJECT
TO REVIEW ANNUALLY COMMENCING IN 2004 AND SHALL BE MAINTAINED OR INCREASED
DURING THE TERM HEREOF IN ACCORDANCE WITH THE EMPLOYER’S ESTABLISHED MANAGEMENT
COMPENSATION POLICIES AND PRACTICES.


 


(B)           BONUS.  THE EXECUTIVE SHALL BE ELIGIBLE FOR AN ANNUAL BONUS
(“BONUS”) WITH RESPECT TO EACH FISCAL YEAR OF THE EMPLOYER IN ACCORDANCE WITH
THE EMPLOYER’S COMPENSATION AND BONUS POLICIES AND PRACTICES FOR SENIOR
EXECUTIVE OFFICERS.  THE AMOUNT OF THE BONUS, IF ANY, SHALL BE DETERMINED BY THE
COMPENSATION COMMITTEE OF THE BOARD (THE “COMPENSATION COMMITTEE”).


 


(C)           CLUB MEMBERSHIP.  THE EXECUTIVE SHALL BE REIMBURSED FOR THE
MEMBERSHIP DUES AND OTHER CUSTOMARY CHARGES AT THE CRESS CREEK COUNTRY CLUB.


 


(D)           DEFERRED COMPENSATION.  EMPLOYER SHALL MAKE CONTRIBUTIONS FOR THE
BENEFIT OF EXECUTIVE TO THE EMPLOYER’S DIRECTORS AND SENIOR MANAGEMENT DEFERRED
COMPENSATION PLAN (“DEFERRED COMPENSATION PLAN”), INCLUDING ANY SUCCESSOR PLAN
OR PROGRAM THERETO, IN AN ANNUAL AMOUNT OF NOT LESS THAN TWENTY-FIVE THOUSAND
DOLLARS ($25,000).

 

2

--------------------------------------------------------------------------------


 


(E)           VACATIONS.  EXECUTIVE SHALL RECEIVE PAID VACATION DAYS OF AT LEAST
SUCH NUMBER OF PAID VACATION DAYS AS EXECUTIVE SHALL BE ENTITLED TO RECEIVE AS
OF THE DATE HEREOF IN ACCORDANCE WITH THE EMPLOYER’S VACATION POLICY IN EFFECT
AS OF THE DATE HEREOF.  THE METHOD OF ACCRUAL, FORFEITURE AND SCHEDULING OF
VACATION DAYS SHALL BE IN ACCORDANCE WITH, AND SUBJECT TO, THE EMPLOYER’S
GENERAL VACATION POLICIES AND PRACTICES.


 


(F)            LONG TERM CARE INSURANCE.  EMPLOYER SHALL PROVIDE EXECUTIVE AND
EXECUTIVE’S SPOUSE WITH COVERAGE UNDER, AND SHALL PAY THE PREMIUMS WITH RESPECT
TO, LONG TERM CARE INSURANCE IN ACCORDANCE WITH THE TERMS, AND SUBJECT TO THE
CONDITIONS, AS THE EMPLOYER SHALL PROVIDE TO OTHER SENIOR EXECUTIVE OFFICERS. 
THE EXECUTIVE ACKNOWLEDGES THAT THIS BENEFIT SHALL BE SUBJECT TO THE CONTINUED
AVAILABILITY OF SUCH LONG TERM CARE INSURANCE FROM THE INSURER UNDER WHICH THIS
BENEFIT IS PROVIDED TO OTHER SENIOR EXECUTIVES FROM TIME TO TIME.


 


(G)           REIMBURSEMENT OF EXPENSES.  THE EXECUTIVE SHALL BE REIMBURSED,
UPON SUBMISSION OF APPROPRIATE VOUCHERS AND SUPPORTING DOCUMENTATION, FOR ALL
TRAVEL, ENTERTAINMENT AND OTHER OUT-OF-POCKET EXPENSES REASONABLY AND
NECESSARILY INCURRED BY THE EXECUTIVE IN THE PERFORMANCE OF HIS DUTIES HEREUNDER
AND SHALL BE ENTITLED TO ATTEND SEMINARS, CONFERENCES AND MEETINGS RELATING TO
THE BUSINESS OF THE EMPLOYER CONSISTENT WITH THE EMPLOYER’S ESTABLISHED POLICIES
IN THAT REGARD.


 


(H)           OTHER BENEFITS.  THE EXECUTIVE SHALL BE ENTITLED TO ALL BENEFITS
SPECIFICALLY ESTABLISHED FOR HIM AND, WHEN AND TO THE EXTENT HE IS ELIGIBLE
THEREFOR, TO PARTICIPATE IN ALL PLANS AND BENEFITS GENERALLY ACCORDED TO SENIOR
EXECUTIVES OF THE EMPLOYER, INCLUDING, BUT NOT LIMITED TO THE FOLLOWING TO THE
EXTENT PROVIDED, IF AT ALL, TO OTHER SENIOR EXECUTIVES OF THE EMPLOYER: 
PENSION; PROFIT-SHARING; EMPLOYEE STOCK OWNERSHIP PLAN; SUPPLEMENTAL RETIREMENT;
INCENTIVE COMPENSATION; BONUS; DISABILITY INCOME; SPLIT-DOLLAR LIFE INSURANCE;
GROUP LIFE; HEALTH, MEDICAL (INCLUDING DENTAL, VISION AND PRESCRIPTION DRUG
INSURANCE, IF ANY) AND HOSPITALIZATION INSURANCE; LONG TERM CARE INSURANCE; AND
SIMILAR OR COMPARABLE PLANS, AND ALSO TO PERQUISITES EXTENDED TO SIMILARLY
SITUATED SENIOR EXECUTIVES; PROVIDED, HOWEVER, THAT SUCH PLANS, BENEFITS AND
PERQUISITES SHALL BE NO LESS THAN THOSE MADE AVAILABLE TO ALL OTHER EMPLOYEES OF
THE EMPLOYER.


 


(I)            WITHHOLDING.  THE EMPLOYER SHALL BE ENTITLED TO WITHHOLD FROM
AMOUNTS PAYABLE TO THE EXECUTIVE HEREUNDER, ANY FEDERAL, STATE OR LOCAL
WITHHOLDING OR OTHER TAXES OR CHARGES WHICH IT IS FROM TIME TO TIME REQUIRED TO
WITHHOLD.  THE EMPLOYER SHALL BE ENTITLED TO RELY UPON THE OPINION OF ITS LEGAL
COUNSEL WITH REGARD TO ANY QUESTION CONCERNING THE AMOUNT OR REQUIREMENT OF ANY
SUCH WITHHOLDING.


 


4.             CONFIDENTIALITY AND LOYALTY.  THE EXECUTIVE ACKNOWLEDGES THAT
HERETOFORE OR HEREAFTER DURING THE COURSE OF HIS EMPLOYMENT HE HAS PRODUCED AND
MAY HEREAFTER PRODUCE AND HAVE ACCESS TO MATERIAL, RECORDS, DATA, TRADE SECRETS
AND INFORMATION NOT GENERALLY AVAILABLE TO THE PUBLIC (COLLECTIVELY,
“CONFIDENTIAL INFORMATION”) REGARDING THE EMPLOYER AND ITS SUBSIDIARIES AND
AFFILIATES.  ACCORDINGLY, DURING AND SUBSEQUENT TO TERMINATION OF THIS
AGREEMENT, THE EXECUTIVE SHALL HOLD IN CONFIDENCE AND NOT DIRECTLY OR INDIRECTLY
DISCLOSE, USE, COPY OR MAKE LISTS OF ANY SUCH CONFIDENTIAL INFORMATION, EXCEPT
TO THE EXTENT THAT SUCH INFORMATION IS OR THEREAFTER BECOMES LAWFULLY AVAILABLE
FROM PUBLIC SOURCES, OR SUCH DISCLOSURE IS AUTHORIZED IN WRITING BY THE
EMPLOYER, REQUIRED BY A LAW OR ANY COMPETENT ADMINISTRATIVE AGENCY OR JUDICIAL
AUTHORITY, OR OTHERWISE AS REASONABLY NECESSARY OR APPROPRIATE IN CONNECTION

 

3

--------------------------------------------------------------------------------


 

with performance by the Executive of his duties hereunder.  All records, files,
documents and other materials or copies thereof relating to the Employer’s
business which the Executive shall prepare or use, shall be and remain the sole
property of the Employer, shall not be removed from the Employer’s premises
without its written consent, and shall be promptly returned to the Employer upon
termination of the Executive’s employment hereunder.  The Executive agrees to
abide by the Employer’s reasonable policies, as in effect from time to time,
respecting avoidance of interests conflicting with those of the Employer.  In
the event of any violation or threatened violation of these restrictions, the
Employer, in addition to and not in limitation of being relieved of all further
obligations under this Agreement and of any other rights, remedies or damages
available to the Employer under this Agreement or otherwise at law or in equity,
shall be entitled to preliminary and permanent injunctive relief to prevent or
restrain any such violation by the Executive and any and all persons directly or
indirectly acting for or with him, as the case may be.


 


5.             TERMINATION.


 


(A)                                  AGREEMENT NON-EXTENSION OR EMPLOYMENT
TERMINATION BY EMPLOYER AND TERMINATION BY EXECUTIVE.


 


(I)            IN THE EVENT OF THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
UNDER THIS AGREEMENT BY THE EMPLOYER PRIOR TO THE LAST DAY OF THE THEN CURRENT
TERM FOR ANY REASON OTHER THAN A TERMINATION IN ACCORDANCE WITH THE PROVISIONS
OF PARAGRAPH (C) OF THIS SECTION 5 (TERMINATION FOR CAUSE), OR THE NON-EXTENSION
OF THIS AGREEMENT BY THE EMPLOYER IN ACCORDANCE WITH THE PROVISIONS OF SECTION
1, THE EMPLOYER SHALL (A) CONTINUE TO PAY THE EXECUTIVE THE BASE SALARY THEN
PAYABLE TO THE EXECUTIVE, (B) CONTINUE TO PAY THE EXECUTIVE AN ANNUAL BONUS IN
AN AMOUNT EQUAL TO THE AVERAGE OF HIS MOST RECENT THREE (3) YEARS’ ANNUAL BONUS
AMOUNTS, AND (C) SHALL CONTINUE TO PROVIDE COVERAGE FOR THE EXECUTIVE UNDER ALL
PLANS AND BENEFITS OTHERWISE PROVIDED TO SENIOR EXECUTIVES OF THE EMPLOYER
(INCLUDING WITHOUT LIMITATION, GROUP HEALTH, LIFE, DISABILITY AND LONG TERM CARE
INSURANCE COVERAGE, CLUB DUES, AND DEFERRED COMPENSATION PLAN CONTRIBUTIONS),
UNLESS UNABLE TO CONTINUE SUCH COVERAGE BY LAW, FOR THE REMAINDER OF THE TERM OF
THIS AGREEMENT, PROVIDED, HOWEVER, THAT IN THE CIRCUMSTANCE WHERE THE TERM OF
THIS AGREEMENT IS NOT EXTENDED, THE EXECUTIVE MUST REMAIN EMPLOYED WITH THE
EMPLOYER TO RECEIVE SUCH PAYMENTS AND BENEFITS; FURTHER PROVIDED, THAT THE
CONTINUED PAYMENT OF THESE AMOUNTS BY THE EMPLOYER SHALL NOT OFFSET OR DIMINISH
ANY COMPENSATION OR BENEFITS ACCRUED AS OF THE DATE OF TERMINATION OR
NON-EXTENSION.  IN ADDITION, WITHIN THIRTY (30) DAYS OF EXECUTIVE’S TERMINATION
OF EMPLOYMENT, THE EMPLOYER SHALL PAY THE EXECUTIVE (A) SUCH BASE SALARY AND
VACATION PAY (FOR UNUSED VACATION DAYS IN ACCORDANCE WITH THE EMPLOYER’S
POLICIES AND PRACTICES WITH RESPECT TO VACATION PAY) AS SHALL HAVE ACCRUED AND
REMAINS UNPAID THROUGH THE EFFECTIVE DATE OF THE TERMINATION, (B) BONUSES
PREVIOUSLY DETERMINED BY THE COMPENSATION COMMITTEE FOR ANY PRIOR FISCAL YEAR(S)
THAT REMAIN UNPAID, (C) FOR ALL ACCRUED AND UNUSED SICK DAYS AND (D)
REIMBURSEMENT OF PREVIOUSLY INCURRED EXPENSES ELIGIBLE FOR REIMBURSEMENT
PURSUANT TO THE EMPLOYER’S POLICIES AND PRACTICES CONCERNING REIMBURSEMENT OF
EXPENSES.  FURTHER PROVIDED, THAT EXECUTIVE SHALL ALSO HAVE SUCH RIGHTS TO
PAYMENTS, IF ANY, AS ARE PROVIDED UNDER THE TERMS OF THE DEFERRED COMPENSATION
PLAN, THE AMENDED AND RESTATED LIFE INSURANCE AGREEMENT ENTERED INTO BY AND
BETWEEN THE EMPLOYER AND EXECUTIVE AND AS AMENDED FROM TIME TO TIME AND SUCH
RETIREMENT PLANS UNDER WHICH EXECUTIVE PARTICIPATED AT THE TIME OF HIS
TERMINATION.

 

4

--------------------------------------------------------------------------------


 


(II)           IN THE EVENT THAT THE TERM OF THIS AGREEMENT IS NOT EXTENDED IN
ACCORDANCE WITH THE PROVISIONS OF SECTION 1, THE EXECUTIVE MAY ELECT TO
TERMINATE HIS EMPLOYMENT, AND UPON SUCH TERMINATION, THE EMPLOYER SHALL PAY THE
EXECUTIVE A LUMP SUM AMOUNT EQUAL TO NINE (9) TIMES THE SUM OF (A) THE MONTHLY
BASE SALARY THEN PAYABLE TO THE EXECUTIVE, PLUS (B) ONE TWELFTH (1/12) OF THE
BASE ANNUAL DEFERRED COMPENSATION CONTRIBUTION MADE BY THE EMPLOYER UNDER THE
DEFERRED COMPENSATION PLAN FOR THE YEAR PRIOR TO THE EXECUTIVE’S TERMINATION. 
THE ELECTION BY THE EXECUTIVE TO TERMINATE HIS EMPLOYMENT PURSUANT TO THIS
SUBPARAGRAPH (A)(II) MUST BE DELIVERED IN WRITING TO THE EMPLOYER WITHIN SIXTY
(60) DAYS OF THE LATER OF HIS RECEIPT OF NOTICE OF THE NON-EXTENSION OF THE TERM
OF THIS AGREEMENT OR DECEMBER 31ST OF THE YEAR DURING WHICH SUCH NOTICE IS
DELIVERED.  PAYMENT TO THE EXECUTIVE WILL BE MADE WITHIN THIRTY (30) DAYS OF
SUCH TERMINATION.  IN ADDITION, WITHIN THIRTY (30) DAYS OF EXECUTIVE’S
TERMINATION OF EMPLOYMENT, THE EMPLOYER SHALL PAY THE EXECUTIVE (A) SUCH BASE
SALARY AND VACATION PAY (FOR UNUSED VACATION DAYS IN ACCORDANCE WITH THE
EMPLOYER’S POLICIES AND PRACTICES WITH RESPECT TO VACATION PAY) AS SHALL HAVE
ACCRUED AND REMAINS UNPAID THROUGH THE EFFECTIVE DATE OF THE TERMINATION, (B)
BONUSES PREVIOUSLY DETERMINED BY THE COMPENSATION COMMITTEE FOR ANY PRIOR FISCAL
YEAR(S) THAT REMAIN UNPAID, (C) FOR ALL ACCRUED AND UNUSED SICK DAYS, AND (D)
REIMBURSEMENT OF PREVIOUSLY INCURRED EXPENSES ELIGIBLE FOR REIMBURSEMENT
PURSUANT TO THE EMPLOYER’S POLICIES AND PRACTICES CONCERNING REIMBURSEMENT OF
EXPENSES.  FURTHER PROVIDED, THAT EXECUTIVE SHALL ALSO HAVE SUCH RIGHTS TO
PAYMENTS, IF ANY, AS ARE PROVIDED UNDER THE TERMS OF THE DEFERRED COMPENSATION
PLAN, THE AMENDED AND RESTATED LIFE INSURANCE AGREEMENT ENTERED INTO BY AND
BETWEEN THE EMPLOYER AND EXECUTIVE AND AS AMENDED FROM TIME TO TIME AND SUCH
RETIREMENT PLANS UNDER WHICH EXECUTIVE PARTICIPATED AT THE TIME OF HIS
TERMINATION.


 


(III)          UNLESS A CHANGE IN CONTROL SHALL HAVE OCCURRED, IF THE EMPLOYER
IS NOT IN COMPLIANCE WITH ITS MINIMUM CAPITAL REQUIREMENTS OR IF THE PAYMENTS
REQUIRED UNDER SUBPARAGRAPH (I) OR (II) ABOVE WOULD CAUSE THE EMPLOYER’S CAPITAL
TO BE REDUCED BELOW ITS MINIMUM CAPITAL REQUIREMENTS, SUCH PAYMENTS SHALL BE
DEFERRED UNTIL SUCH TIME AS THE EMPLOYER IS IN CAPITAL COMPLIANCE.


 


(B)           CONSTRUCTIVE DISCHARGE.  IF AT ANY TIME DURING THE TERM OF THIS
AGREEMENT, EXCEPT IN CONNECTION WITH A TERMINATION PURSUANT TO PARAGRAPH (C)
(TERMINATION FOR CAUSE) OF THIS SECTION 5, THE EXECUTIVE IS CONSTRUCTIVELY
DISCHARGED (AS HEREINAFTER DEFINED) THEN THE EXECUTIVE SHALL HAVE THE RIGHT, BY
WRITTEN NOTICE TO THE EMPLOYER WITHIN SIXTY (60) DAYS OF SUCH CONSTRUCTIVE
DISCHARGE, TO TERMINATE HIS SERVICES HEREUNDER, EFFECTIVE AS OF THE THIRTIETH
(30TH) DAY AFTER SUCH NOTICE, AND THE EXECUTIVE SHALL HAVE NO RIGHTS OR
OBLIGATIONS UNDER THIS AGREEMENT OTHER THAN AS PROVIDED IN SECTIONS 4, 6 AND 9
HEREOF.  THE EXECUTIVE SHALL IN SUCH EVENT BE ENTITLED TO A LUMP SUM PAYMENT OF
COMPENSATION AND BENEFITS AND CONTINUATION OF ALL PLANS AND BENEFITS AS IF SUCH
TERMINATION OF HIS EMPLOYMENT WAS PURSUANT TO SUBPARAGRAPH (A)(I) OF THIS
SECTION 5.


 


(I)            FOR PURPOSES OF THIS AGREEMENT, THE EXECUTIVE SHALL BE
“CONSTRUCTIVELY DISCHARGED” UPON THE OCCURRENCE OF ANY ONE OF THE FOLLOWING
EVENTS:


 

(A)          THE EXECUTIVE IS NOT RE-ELECTED OR IS REMOVED FROM THE POSITIONS
WITH THE EMPLOYER OR ANY AFFILIATE SET FORTH IN SECTION 1 HEREOF, OTHER THAN AS
A RESULT OF THE EXECUTIVE’S ELECTION OR APPOINTMENT TO POSITIONS OF EQUAL OR
SUPERIOR SCOPE AND RESPONSIBILITY; OR

 

5

--------------------------------------------------------------------------------


 

(B)           THE EXECUTIVE SHALL FAIL TO BE VESTED BY THE EMPLOYER WITH THE
POWERS AND AUTHORITY OF HIS APPOINTED OFFICE; OR

 

(C)           THE EMPLOYER CHANGES THE PRIMARY EMPLOYMENT LOCATION OF THE
EXECUTIVE TO A PLACE THAT IS MORE THAN THIRTY (30) MILES FROM THE PRIMARY
EMPLOYMENT LOCATION AS OF THE EFFECTIVE DATE OF THIS AGREEMENT; OR

 

(D)          THE EMPLOYER OTHERWISE COMMITS A MATERIAL BREACH OF ITS OBLIGATIONS
UNDER THIS AGREEMENT.

 


(C)           TERMINATION FOR CAUSE.  THE EXECUTIVE’S EMPLOYMENT HEREUNDER MAY
BE TERMINATED FOR CAUSE AS HEREINAFTER DEFINED.  “CAUSE” SHALL MEAN:  (I) THE
EXECUTIVE’S DEATH; (II) A MATERIAL VIOLATION BY THE EXECUTIVE OF ANY APPLICABLE
MATERIAL LAW OR REGULATION RESPECTING THE BUSINESS OF THE EMPLOYER; (III) THE
EXECUTIVE BEING FOUND GUILTY OF A FELONY OR AN ACT OF DISHONESTY IN CONNECTION
WITH THE PERFORMANCE OF HIS DUTIES AS AN OFFICER OF THE EMPLOYER, OR WHICH
DISQUALIFIES THE EXECUTIVE FROM SERVING AS AN OFFICER OR DIRECTOR OF THE
EMPLOYER; OR (IV) THE WILLFUL OR NEGLIGENT FAILURE OF THE EXECUTIVE TO PERFORM
HIS DUTIES HEREUNDER IN ANY MATERIAL RESPECT.  EXECUTIVE’S EMPLOYMENT UNDER THIS
AGREEMENT MAY BE TERMINATED IMMEDIATELY FOR ANY CAUSE EXCEPT UNDER (IV) ABOVE. 
THE EXECUTIVE SHALL BE ENTITLED TO AT LEAST THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE OF THE EMPLOYER’S INTENTION TO TERMINATE HIS EMPLOYMENT UNDER (IV) ABOVE,
SPECIFYING THE GROUNDS FOR SUCH TERMINATION, A REASONABLE OPPORTUNITY TO CURE
ANY CONDUCT OR ACT, IF CURABLE, ALLEGED AS GROUNDS FOR SUCH TERMINATION, AND A
REASONABLE OPPORTUNITY TO PRESENT TO THE BOARD HIS POSITION REGARDING ANY
DISPUTE RELATING TO THE EXISTENCE OF SUCH CAUSE.  UPON EXECUTIVE’S TERMINATION
FOR CAUSE, THE EMPLOYER SHALL HAVE NO OBLIGATIONS TO EXECUTIVE OTHER THAN
PAYMENT, WITHIN THIRTY (30) DAYS, OF (A) SUCH BASE SALARY AND VACATION PAY (FOR
UNUSED VACATION DAYS IN ACCORDANCE WITH THE EMPLOYER’S POLICIES AND PRACTICES
WITH RESPECT TO VACATION PAY) AS SHALL HAVE ACCRUED AND REMAINS UNPAID THROUGH
THE EFFECTIVE DATE OF THE TERMINATION, (B) BONUSES PREVIOUSLY DETERMINED BY THE
COMPENSATION COMMITTEE FOR ANY PRIOR FISCAL YEAR(S) THAT REMAIN UNPAID, (C) ALL
ACCRUED AND UNUSED SICK DAYS, AND (D) REIMBURSEMENT FOR PREVIOUSLY INCURRED
EXPENSES ELIGIBLE FOR REIMBURSEMENT PURSUANT TO THE EMPLOYER’S POLICIES AND
PRACTICES CONCERNING REIMBURSEMENT OF EXPENSES.  IN ADDITION, EXECUTIVE SHALL
ALSO HAVE SUCH RIGHTS TO PAYMENTS, IF ANY, AS ARE PROVIDED UNDER THE TERMS OF
THE DEFERRED COMPENSATION PLAN, THE AMENDED AND RESTATED LIFE INSURANCE
AGREEMENT ENTERED INTO BY AND BETWEEN THE EMPLOYER AND EXECUTIVE AND AS AMENDED
FROM TIME TO TIME AND SUCH RETIREMENT PLANS UNDER WHICH EXECUTIVE PARTICIPATED
AT THE TIME OF HIS TERMINATION.


 


(D)           TERMINATION UPON DEATH.  UPON EXECUTIVE’S DEATH, THE EMPLOYER
SHALL HAVE NO OBLIGATIONS TO EXECUTIVE OTHER THAN PAYMENT, WITHIN THIRTY (30)
DAYS, OF (I) SUCH BASE SALARY AND VACATION PAY (FOR UNUSED VACATION DAYS IN
ACCORDANCE WITH THE EMPLOYER’S POLICIES AND PRACTICES WITH RESPECT TO VACATION
PAY) AS SHALL HAVE ACCRUED AND REMAINS UNPAID THROUGH THE EFFECTIVE DATE OF THE
TERMINATION, (II) BONUSES PREVIOUSLY DETERMINED BY THE COMPENSATION COMMITTEE
FOR ANY PRIOR FISCAL YEAR(S) THAT REMAIN UNPAID, (III) ALL ACCRUED AND UNUSED
SICK DAYS, AND (IV) REIMBURSEMENT FOR PREVIOUSLY INCURRED EXPENSES ELIGIBLE FOR
REIMBURSEMENT PURSUANT TO THE EMPLOYER’S POLICIES AND PRACTICES CONCERNING
REIMBURSEMENT OF EXPENSES.  IN ADDITION, EXECUTIVE SHALL ALSO HAVE SUCH RIGHTS
TO PAYMENTS AS ARE PROVIDED UNDER THE DEFERRED COMPENSATION PLAN, THE AMENDED
AND RESTATED LIFE INSURANCE AGREEMENT ENTERED INTO BY AND BETWEEN THE EMPLOYER
AND EXECUTIVE AND AS AMENDED FROM TIME TO TIME AND SUCH RETIREMENT

 

6

--------------------------------------------------------------------------------


 

plans under which Executive participated at the time of his death.  Payment
shall be made to such beneficiary as Executive may designate in writing, or
failing such designation, to the executor of his estate, in full settlement and
satisfaction of all claims and demands on behalf of the Executive.  Such
payments shall be in full settlement and satisfaction of all payments provided
for in this Agreement.


 


(E)           PAYMENT UPON TERMINATION FOR DISABILITY.  THE EMPLOYER MAY
TERMINATE THE EXECUTIVE’S EMPLOYMENT HEREUNDER AFTER THE EXECUTIVE IS DETERMINED
TO BE PERMANENTLY DISABLED UNDER THE EMPLOYER SPONSORED DISABILITY INCOME
INSURANCE PROGRAM OR BY A PHYSICIAN ENGAGED BY THE EMPLOYER.  IN THE EVENT OF A
DISPUTE REGARDING THE EXECUTIVE’S DISABILITY, EACH PARTY SHALL CHOOSE A
PHYSICIAN WHO TOGETHER WILL CHOOSE A THIRD PHYSICIAN TO MAKE A FINAL
DETERMINATION.  THE EXECUTIVE SHALL BE ENTITLED TO THE COMPENSATION AND BENEFITS
PROVIDED FOR UNDER THIS AGREEMENT FOR ANY PERIOD DURING THE TERM OF THIS
AGREEMENT AND PRIOR TO THE ESTABLISHMENT OF THE EXECUTIVE’S DISABILITY DURING
WHICH THE EXECUTIVE IS UNABLE TO WORK DUE TO A PHYSICAL OR MENTAL INFIRMITY.  IN
THE EVENT OF THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT HEREUNDER DUE TO THE
PERMANENT DISABILITY OF THE EXECUTIVE, THE EMPLOYER SHALL CONTINUE TO PAY THE
EXECUTIVE EIGHTY PERCENT (80%) OF THE BASE SALARY PER MONTH THEN PAYABLE TO THE
EXECUTIVE, REDUCED BY ANY AMOUNTS RECEIVED UNDER THE EMPLOYER SPONSORED
DISABILITY INCOME INSURANCE PROGRAM, AND SHALL CONTINUE TO PROVIDE COVERAGE FOR
THE EXECUTIVE UNDER THE HEALTH AND LIFE INSURANCE PROGRAMS MAINTAINED BY THE
EMPLOYER UNTIL THE EARLIER OF THE DATE THE EXECUTIVE RETURNS TO FULL-TIME
EMPLOYMENT, EITHER WITH THE EMPLOYER OR ANOTHER EMPLOYER, OR EXECUTIVE’S DEATH. 
IN ADDITION, THE EMPLOYER SHALL PAY THE EXECUTIVE, WITHIN THIRTY (30) DAYS OF
TERMINATION, (I) SUCH BASE SALARY AND VACATION PAY (FOR UNUSED VACATION DAYS IN
ACCORDANCE WITH THE EMPLOYER’S POLICIES AND PRACTICES WITH RESPECT TO VACATION
PAY) AS SHALL HAVE ACCRUED AND REMAINS UNPAID THROUGH THE EFFECTIVE DATE OF THE
TERMINATION, (II) BONUSES PREVIOUSLY DETERMINED BY THE COMPENSATION COMMITTEE
FOR ANY PRIOR FISCAL YEAR(S) THAT REMAIN UNPAID, (III) FOR ALL ACCRUED AND
UNUSED SICK DAYS, AND (IV) REIMBURSEMENT OF PREVIOUSLY INCURRED EXPENSES
ELIGIBLE FOR REIMBURSEMENT PURSUANT TO THE EMPLOYER’S POLICIES AND PRACTICES
CONCERNING REIMBURSEMENT OF EXPENSES.  FURTHER PROVIDED, THAT EXECUTIVE SHALL
ALSO HAVE SUCH RIGHTS TO PAYMENTS, IF ANY, AS ARE PROVIDED UNDER THE TERMS OF
THE DEFERRED COMPENSATION PLAN, THE AMENDED AND RESTATED LIFE INSURANCE
AGREEMENT ENTERED INTO BY AND BETWEEN THE EMPLOYER AND EXECUTIVE AND AS AMENDED
FROM TIME TO TIME AND SUCH RETIREMENT PLANS UNDER WHICH EXECUTIVE PARTICIPATED
AT THE TIME OF HIS TERMINATION.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY, UNTIL THE DATE SPECIFIED IN A NOTICE OF TERMINATION
RELATING TO THE EXECUTIVE’S DISABILITY, THE EXECUTIVE SHALL BE ENTITLED TO
RETURN TO HIS POSITIONS WITH THE EMPLOYER AS SET FORTH IN THIS AGREEMENT IN
WHICH EVENT NO DISABILITY OF THE EXECUTIVE WILL BE DEEMED TO HAVE OCCURRED. 
NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, IN THE EVENT OF THE
TERMINATION OF THE EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT FOR ANY REASON,
IF PERMITTED BY LAW, THE EXECUTIVE MAY ELECT TO HAVE ANY DISABILITY INCOME
INSURANCE POLICY MAINTAINED BY THE EMPLOYER ON HIS BEHALF TRANSFERRED TO HIM,
AND HE SHALL ASSUME ALL OBLIGATIONS THEREUNDER.


 


(F)            TERMINATION UPON CHANGE IN CONTROL.


 


(I)            IN THE EVENT OF A CHANGE IN CONTROL AND THE TERMINATION OF THE
EXECUTIVE’S EMPLOYMENT UNDER EITHER (A) OR (B) BELOW, THE EXECUTIVE SHALL BE
ENTITLED TO A LUMP SUM PAYMENT EQUAL TO THREE (3) TIMES THE SUM OF THE
FOLLOWING:  (W) HIS ANNUAL BASE SALARY THEN PAYABLE PLUS (X) THE AVERAGE OF HIS
MOST RECENT THREE (3) YEARS’ ANNUAL DEFERRED COMPENSATION

 

7

--------------------------------------------------------------------------------


 

Plan contributions plus (y) the average of his most recent three (3) years’
employee stock ownership plan contributions plus (z) the average of his most
recent three (3) years’ annual Bonuses.  In the event of a Change in Control,
the Employer shall also provide the Executive with the benefits contemplated in
subparagraph (ii) of paragraph (h) (CERTAIN INSURANCE BENEFITS) of this Section
5 below and, upon termination of the Executive’s employment under either (A) or
(B) below, shall pay the Executive, within thirty (30) days of termination: (a)
such Base Salary and vacation pay (for unused vacation days in accordance with
the Employer’s policies and practices with respect to vacation pay) as shall
have accrued and remains unpaid through the effective date of the termination,
(b) Bonuses previously determined by the Compensation Committee for any prior
fiscal year(s) that remain unpaid, (c) for all accrued and unused sick days, and
(d) reimbursement of previously incurred expenses eligible for reimbursement
pursuant to the Employer’s policies on reimbursement of expenses.  In addition,
Executive shall also have such rights to payments, if any, as are provided under
the terms of the Deferred Compensation Plan, the Amended and Restated Life
Insurance Agreement entered into by and between the Employer and Executive and
as amended from time to time and such retirement plans under which Executive
participated at the time of his termination.  If the Executive’s employment has
terminated prior to the Change in Control in accordance with the terms of this
Agreement and the Employer has made all required payments under any other
applicable provision of this Section 5, then no amount shall be paid under this
paragraph (f).  Either of the following shall constitute termination under this
paragraph:


 

(A)          THE EXECUTIVE TERMINATES HIS EMPLOYMENT BY A WRITTEN NOTICE TO THAT
EFFECT DELIVERED TO THE EMPLOYER WITHIN TWENTY-FOUR (24) MONTHS AFTER THE CHANGE
IN CONTROL.

 

(B)           EXECUTIVE’S EMPLOYMENT UNDER THIS AGREEMENT IS TERMINATED BY THE
EMPLOYER EITHER IN CONTEMPLATION OF OR AFTER THE CHANGE IN CONTROL.

 


(II)           NOTWITHSTANDING THE PRECEDING PARAGRAPHS OF THIS SECTION 5 AND
EXCEPT AS PROVIDED IN THIS SUBPARAGRAPH (II), IN THE EVENT THAT IT SHALL BE
DETERMINED THAT ANY PAYMENT, BENEFIT OR OTHER ENTITLEMENT UNDER THIS AGREEMENT
AND ANY OTHER PLAN OR ARRANGEMENT OF THE EMPLOYER OR THE BANK (THE “TOTAL
PAYMENTS”) WOULD CONSTITUTE AN “EXCESS PARACHUTE PAYMENT” WITHIN THE MEANING OF
SECTION 280G OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”) AND
THEREBY BE SUBJECT TO THE EXCISE TAX IMPOSED BY SECTION 4999 OF THE CODE OR ANY
SIMILAR SUCCESSOR PROVISION OR ANY INTEREST OR PENALTIES WITH RESPECT TO SUCH
EXCISE TAX (COLLECTIVELY THE “EXCISE TAX”), THEN, EXCEPT IN THE CASE OF A DE
MINIMUS EXCESS AMOUNT (AS DEFINED BELOW), THE EXECUTIVE SHALL BE ENTITLED TO
RECEIVE AN ADDITIONAL PAYMENT (A “GROSS-UP PAYMENT”) IN AN AMOUNT SUCH THAT
AFTER PAYMENT BY THE EXECUTIVE OF ALL TAXES IMPOSED UPON THE GROSS-UP PAYMENT
(INCLUDING ANY FEDERAL, STATE AND LOCAL INCOME, PAYROLL AND EXCISE TAXES AND ANY
INTEREST OR PENALTIES IMPOSED WITH RESPECT TO SUCH TAXES), THE EXECUTIVE RETAINS
AN AMOUNT OF THE GROSS UP PAYMENT EQUAL TO THE EXCISE TAX IMPOSED UPON THE TOTAL
PAYMENTS (NOT INCLUDING ANY GROSS-UP PAYMENT).  IF, AT A LATER DATE, THE
INTERNAL REVENUE SERVICE ASSESSES A DEFICIENCY AGAINST THE EXECUTIVE FOR THE
EXCISE TAX WHICH IS GREATER THAN THAT WHICH WAS DETERMINED AT THE TIME SUCH
AMOUNTS WERE PAID, THEN THE EMPLOYER SHALL PAY TO THE EXECUTIVE THE AMOUNT OF
SUCH UNREIMBURSED EXCISE TAX PLUS ANY INTEREST, PENALTIES AND REASONABLE
PROFESSIONAL FEES OR EXPENSES INCURRED BY THE EXECUTIVE AS A RESULT OF SUCH
ASSESSMENT, INCLUDING ALL SUCH TAXES WITH RESPECT TO ANY SUCH ADDITIONAL
AMOUNT.  THE HIGHEST MARGINAL TAX RATE APPLICABLE TO INDIVIDUALS AT

 

8

--------------------------------------------------------------------------------


 

the time of the payment of such amounts will be used for purposes of determining
the federal and state income and other taxes with respect thereto.  The Employer
shall withhold from any amounts paid under this Agreement the amount of any
Excise Tax or other federal, state or local taxes then required to be withheld. 
Computations of the amount of the Gross-Up Payment paid under this subparagraph
shall be conclusively made by the Employer’s independent accountants, in
consultation, if necessary, with the Employer’s independent legal counsel.  If,
after the Executive receives any Gross-Up Payment or other amount pursuant to
this subparagraph, the Executive receives any refund with respect to the Excise
Tax, the Executive shall promptly pay the Employer the amount of such refund
within ten (10) days of receipt by the Executive.  Notwithstanding the
foregoing, in the event that the amount by which the present value of the Total
Payments which would constitute an Excess Parachute Payment is less than two
percent (2%) of the Total Payments, then such Excess Parachute Payment shall be
deemed to be a “de Minimus Excess Amount” and the Executive shall not be
entitled to a Gross-Up Payment.  In such a case, the Total Payments will be
reduced to an amount (the “Non-Triggering Amount”), the value of which is one
dollar ($1.00) less than an amount equal to three (3) times Executive’s “base
amount,” as determined in accordance with Code Section 280G; provided that such
reduction shall not be made unless the Non-Triggering Amount would be greater
than the aggregate value of the Total Payments (without such reduction) minus
the amount of Excise Tax required to be paid by Executive thereon.  The
allocation of the reduction required by the preceding sentence shall be
determined by the Executive.


 


(III)          FOR PURPOSES OF THIS AGREEMENT, THE TERM “CHANGE IN CONTROL”
SHALL MEAN ANY OF THE FOLLOWING:


 

(A)          THE CONSUMMATION OF THE ACQUISITION BY ANY PERSON (AS SUCH TERM IS
DEFINED IN SECTION 13(D) OR 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED (THE “1934 ACT”)) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE
13D-3 PROMULGATED UNDER THE 1934 ACT) OF FIFTY PERCENT (50%) OR MORE OF THE
COMBINED VOTING POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE EMPLOYER
OR THE BANK; OR

 

(B)           THE INDIVIDUALS WHO, AS OF THE DATE HEREOF, ARE MEMBERS OF THE
BOARD OF THE EMPLOYER OR THE BANK CEASE FOR ANY REASON TO CONSTITUTE A MAJORITY
OF THE BOARD, UNLESS THE ELECTION, OR NOMINATION FOR ELECTION BY THE
SHAREHOLDERS, OF ANY NEW DIRECTOR WAS APPROVED BY A VOTE OF A MAJORITY OF THE
BOARD, AND SUCH NEW DIRECTOR SHALL, FOR PURPOSES OF THIS AGREEMENT, BE
CONSIDERED AS A MEMBER OF THE BOARD; OR

 

(C)           APPROVAL BY SHAREHOLDERS OF THE EMPLOYER OR THE BANK OF:  (1) A
MERGER OR CONSOLIDATION IF THE SHAREHOLDERS IMMEDIATELY BEFORE SUCH MERGER OR
CONSOLIDATION DO NOT, AS A RESULT OF SUCH MERGER OR CONSOLIDATION, OWN, DIRECTLY
OR INDIRECTLY, MORE THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING VOTING SECURITIES OF THE ENTITY RESULTING FROM SUCH MERGER OR
CONSOLIDATION IN SUBSTANTIALLY THE SAME PROPORTION AS THEIR OWNERSHIP OF THE
COMBINED VOTING POWER OF THE VOTING SECURITIES OF THE EMPLOYER OR THE BANK
OUTSTANDING IMMEDIATELY BEFORE SUCH MERGER OR CONSOLIDATION; OR (2) A COMPLETE

 

9

--------------------------------------------------------------------------------


 

LIQUIDATION OR DISSOLUTION OR AN AGREEMENT FOR THE SALE OR OTHER DISPOSITION OF
ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF THE EMPLOYER OR THE BANK.

 


NOTWITHSTANDING THE FOREGOING, A CHANGE IN CONTROL SHALL NOT BE DEEMED TO OCCUR
SOLELY BECAUSE FIFTY PERCENT (50%) OR MORE OF THE COMBINED VOTING POWER OF THE
THEN OUTSTANDING SECURITIES OF THE EMPLOYER OR THE BANK IS ACQUIRED BY:  (1) A
TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER ONE OR MORE EMPLOYEE BENEFIT
PLANS MAINTAINED FOR EMPLOYEES OF THE EMPLOYER OR THE BANK; OR (2) ANY
CORPORATION WHICH, IMMEDIATELY PRIOR TO SUCH ACQUISITION, IS OWNED DIRECTLY OR
INDIRECTLY BY THE SHAREHOLDERS IN THE SAME PROPORTION AS THEIR OWNERSHIP OF
STOCK OF THE EMPLOYER OR THE BANK IMMEDIATELY PRIOR TO SUCH ACQUISITION.


 


(G)           REGULATORY SUSPENSION AND TERMINATION.


 


(I)            IF THE EXECUTIVE IS SUSPENDED FROM OFFICE AND/OR TEMPORARILY
PROHIBITED FROM PARTICIPATING IN THE CONDUCT OF THE EMPLOYER’S AFFAIRS BY A
NOTICE SERVED UNDER SECTION 8(E)(3) (12 U.S.C. SECTION 1818(E)(3)) OR 8(G) (12
U.S.C. SECTION 1818(G)) OF THE FEDERAL DEPOSIT INSURANCE ACT, AS AMENDED, THE
EMPLOYER’S OBLIGATIONS UNDER THIS CONTRACT SHALL BE SUSPENDED AS OF THE DATE OF
SERVICE, UNLESS STAYED BY APPROPRIATE PROCEEDINGS.  IF THE CHARGES IN THE NOTICE
ARE DISMISSED, THE EMPLOYER SHALL (A) PAY THE EXECUTIVE ALL OF THE COMPENSATION
WITHHELD WHILE THE CONTRACT OBLIGATIONS WERE SUSPENDED AND (B) REINSTATE ANY OF
THE OBLIGATIONS WHICH WERE SUSPENDED.


 


(II)           IF THE EXECUTIVE IS REMOVED AND/OR PERMANENTLY PROHIBITED FROM
PARTICIPATING IN THE CONDUCT OF THE EMPLOYER’S AFFAIRS BY AN ORDER ISSUED UNDER
SECTION 8(E) (12 U.S.C. SECTION 1818(E)) OR 8(G) (12 U.S.C. SECTION 1818(G)) OF
THE FEDERAL DEPOSIT INSURANCE ACT, AS AMENDED, ALL OBLIGATIONS OF THE EMPLOYER
UNDER THIS CONTRACT SHALL TERMINATE AS OF THE EFFECTIVE DATE OF THE ORDER, BUT
VESTED RIGHTS OF THE CONTRACTING PARTIES SHALL NOT BE AFFECTED.


 


(III)          IF THE EMPLOYER IS IN DEFAULT AS DEFINED IN SECTION 3(X) (12
U.S.C. SECTION 1813(X)(1)) OF THE FEDERAL DEPOSIT INSURANCE ACT, AS AMENDED, ALL
OBLIGATIONS OF THE EMPLOYER UNDER THIS CONTRACT SHALL TERMINATE AS OF THE DATE
OF DEFAULT, BUT THIS PARAGRAPH SHALL NOT AFFECT ANY VESTED RIGHTS OF THE
CONTRACTING PARTIES.


 


(IV)          ALL OBLIGATIONS OF THE EMPLOYER UNDER THIS CONTRACT SHALL BE
TERMINATED, EXCEPT TO THE EXTENT DETERMINED THAT CONTINUATION OF THE CONTRACT IS
NECESSARY FOR THE CONTINUED OPERATION OF THE INSTITUTION BY THE FEDERAL DEPOSIT
INSURANCE CORPORATION (THE “FDIC”), AT THE TIME THE FDIC ENTERS INTO AN
AGREEMENT TO PROVIDE ASSISTANCE TO OR ON BEHALF OF THE EMPLOYER UNDER THE
AUTHORITY CONTAINED IN SECTION 13(C) (12 U.S.C. SECTION 1823(C)) OF THE FEDERAL
DEPOSIT INSURANCE ACT, AS AMENDED, OR WHEN THE EMPLOYER IS DETERMINED BY THE
FDIC TO BE IN AN UNSAFE OR UNSOUND CONDITION.  ANY RIGHTS OF THE PARTIES THAT
HAVE ALREADY VESTED, HOWEVER, SHALL NOT BE AFFECTED BY SUCH ACTION.


 


(V)           ANY PAYMENTS MADE TO THE EXECUTIVE PURSUANT TO THIS AGREEMENT, OR
OTHERWISE, ARE SUBJECT TO AND CONDITIONED UPON THEIR COMPLIANCE WITH SECTION
18(K) (12 U.S.C. SECTION 1828(K)) OF THE FEDERAL DEPOSIT INSURANCE ACT AS
AMENDED, AND ANY REGULATIONS PROMULGATED THEREUNDER.

 

10

--------------------------------------------------------------------------------


 


(H)           CERTAIN INSURANCE BENEFITS.


 


(I)            IN THE EVENT OF THE TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER
THIS AGREEMENT DUE TO THE RETIREMENT OF THE EXECUTIVE AT OR AFTER THE ATTAINMENT
OF AGE SIXTY-TWO (62), THE EMPLOYER SHALL CONTINUE TO PROVIDE THE FOLLOWING
BENEFITS TO THE EXECUTIVE, AT THE EXPENSE OF THE EMPLOYER, UNTIL THE EXECUTIVE’S
DEATH: (A) CONTINUING COVERAGE FOR THE EXECUTIVE AND EXECUTIVE’S SPOUSE UNDER
EMPLOYER’S HEALTH, MEDICAL, HOSPITALIZATION AND LIFE INSURANCE PROGRAMS
(INCLUDING DENTAL, VISION AND PRESCRIPTION DRUG COVERAGE, IF PROVIDED
IMMEDIATELY PRIOR TO THE TERMINATION); AND (B) LONG TERM CARE INSURANCE IN
ACCORDANCE WITH PARAGRAPH (F) (LONG TERM CARE INSURANCE) OF SECTION 3 ABOVE
INCLUDING MAKING ALL REQUIRED PAYMENTS RELATING TO SUCH INSURANCE COVERAGE.


 


(II)           AFTER THE OCCURRENCE OF A CHANGE IN CONTROL, THE EMPLOYER SHALL
CONTINUE TO PROVIDE THE FOLLOWING BENEFITS TO THE EXECUTIVE, AT THE EXPENSE OF
THE EMPLOYER, UNTIL THE EXECUTIVE’S DEATH: (A) CONTINUING COVERAGE THAT IS
EQUIVALENT TO THE COVERAGE PROVIDED UNDER EMPLOYER’S HEALTH, MEDICAL,
HOSPITALIZATION AND LIFE INSURANCE PROGRAMS (INCLUDING DENTAL, VISION AND
PRESCRIPTION DRUG COVERAGE, IF PROVIDED IMMEDIATELY PRIOR TO THE TERMINATION)
MAINTAINED BY THE EMPLOYER AT THE TIME OF THE CHANGE IN CONTROL; AND (B) LONG
TERM CARE INSURANCE IN ACCORDANCE WITH PARAGRAPH (F) (LONG TERM CARE INSURANCE)
OF SECTION 3 ABOVE INCLUDING MAKING ALL REQUIRED PAYMENTS RELATING TO SUCH
INSURANCE COVERAGE.


 


(III)          IN THE EVENT OF THE TERMINATION OF EXECUTIVE’S EMPLOYMENT UNDER
THIS AGREEMENT OTHER THAN AS CONTEMPLATED ABOVE IN THIS PARAGRAPH (H) OR
PURSUANT TO PARAGRAPH (C) (TERMINATION FOR CAUSE) ABOVE, AT THE ELECTION OF THE
EXECUTIVE (INCLUDING THE ESTATE OF THE EXECUTIVE) AND THE EXECUTIVE’S SPOUSE AND
PROVIDED SUCH ACTION IS NOT PROHIBITED BY THE POLICY PURSUANT TO WHICH THE
EXECUTIVE RECEIVES THE BENEFIT CONTEMPLATED IN PARAGRAPH (F) (LONG TERM CARE
INSURANCE) OF SECTION 3 ABOVE, THE EMPLOYER SHALL TAKE ALL ACTIONS NECESSARY,
INCLUDING, BUT NOT LIMITED TO, A TRANSFER AND ASSIGNMENT OF ITS INTERESTS IN THE
LONG TERM HEALTH INSURANCE PROVIDED TO THE EXECUTIVE PURSUANT TO PARAGRAPH (F)
(LONG TERM CARE INSURANCE) OF SECTION 3 ABOVE, IN ORDER TO FACILITATE THE
ABILITY OF THE EXECUTIVE AND THE EXECUTIVE’S SPOUSE TO CONTINUE TO MAINTAIN THE
LONG TERM HEALTH INSURANCE AT NO ADDITIONAL COST TO THE EMPLOYER.


 


6.             NON-COMPETITION COVENANT.  THE EMPLOYER AND THE EXECUTIVE HAVE
JOINTLY REVIEWED THE OPERATIONS OF THE EMPLOYER AND THE BANK AND HAVE AGREED
THAT AN ESSENTIAL INGREDIENT OF AND PART OF THE CONSIDERATION FOR THIS AGREEMENT
AND THE PAYMENT OF THE AMOUNTS DESCRIBED IN SECTION 2, IS THE AGREEMENT OF THE
EXECUTIVE THAT, EXCEPT WITH THE EXPRESS PRIOR WRITTEN CONSENT OF THE EMPLOYER,
FOR A PERIOD OF ONE (1) YEAR AFTER THE TERMINATION OF THE EXECUTIVE’S EMPLOYMENT
WITH THE EMPLOYER, OR NINE (9) MONTHS IN THE EVENT OF A TERMINATION BY THE
EXECUTIVE UNDER SUBPARAGRAPH (B)(II) OF SECTION 4, (THE “RESTRICTIVE PERIOD”),
HE WILL NOT DIRECTLY OR INDIRECTLY COMPETE WITH THE BUSINESS OF THE EMPLOYER:
(I) BY DIRECTLY OR INDIRECTLY SOLICITING OR INDUCING ANY PERSON, CORPORATION,
PARTNERSHIP OR OTHER ENTITY OR ORGANIZATION WHICH AT THE TIME OF SUCH
TERMINATION IS A CUSTOMER OF THE EMPLOYER OR THE BANK TO BECOME A CUSTOMER OF;
OR (II) BY SOLICITING OR INDUCING, OR ATTEMPTING TO SOLICIT OR INDUCE, ANY
EMPLOYEE OR AGENT OF THE EMPLOYER OR THE BANK TO TERMINATE EMPLOYMENT WITH THE
EMPLOYER OR THE BANK AND BECOME EMPLOYED BY; ANY PERSON, FIRM, PARTNERSHIP,
CORPORATION, TRUST OR OTHER ENTITY WHICH OWNS OR OPERATES, A BANK, SAVINGS AND
LOAN ASSOCIATION, CREDIT UNION OR ASSOCIATION OR SIMILAR FINANCIAL INSTITUTION
(A “FINANCIAL INSTITUTION”) (THE “RESTRICTIVE COVENANT”). IF THE EXECUTIVE
VIOLATES THE RESTRICTIVE COVENANT AND THE EMPLOYER BRINGS LEGAL ACTION FOR
INJUNCTIVE OR OTHER RELIEF, THE EMPLOYER SHALL NOT, AS A RESULT OF THE TIME
INVOLVED IN OBTAINING SUCH RELIEF, BE DEPRIVED OF THE

 

11

--------------------------------------------------------------------------------


 

benefit of the full period of the Restrictive Covenant.  Accordingly, the
Restrictive Covenant shall be deemed to have the duration specified in this
Section 6 computed from the date the relief is granted but reduced by the time
between the period when the Restrictive Period began to run and the date of the
first violation of the Restrictive Covenant by the Executive. In the event that
a successor assumes and agrees to perform this Agreement, this Restrictive
Covenant shall continue to apply only to customers and employees of the Employer
and the Bank as they existed immediately before such assumption and shall not
apply to any of the successor’s customers and employees.


 


7.             INTERCORPORATE TRANSFERS.  IF THE EXECUTIVE SHALL BE TRANSFERRED
TO AN AFFILIATE OF THE EMPLOYER, SUCH TRANSFER SHALL NOT BE DEEMED TO TERMINATE
OR MODIFY THIS AGREEMENT AND THE EMPLOYING CORPORATION TO WHICH THE EXECUTIVE
SHALL HAVE BEEN TRANSFERRED SHALL, FOR ALL PURPOSES OF THIS AGREEMENT, BE
CONSTRUED AS STANDING IN THE SAME PLACE AND STEAD AS THE EMPLOYER AS OF THE DATE
OF SUCH TRANSFER. FOR PURPOSES HEREOF, AN AFFILIATE OF THE EMPLOYER SHALL MEAN
ANY CORPORATION DIRECTLY OR INDIRECTLY CONTROLLING, CONTROLLED BY, OR UNDER
COMMON CONTROL WITH THE EMPLOYER.


 


8.             INTEREST IN ASSETS.  NEITHER THE EXECUTIVE NOR HIS ESTATE SHALL
ACQUIRE HEREUNDER ANY RIGHTS IN FUNDS OR ASSETS OF THE EMPLOYER, OTHERWISE THAN
BY AND THROUGH THE ACTUAL PAYMENT OF AMOUNTS PAYABLE HEREUNDER; NOR SHALL THE
EXECUTIVE OR HIS ESTATE HAVE ANY POWER TO TRANSFER, ASSIGN, ANTICIPATE,
HYPOTHECATE OR OTHERWISE ENCUMBER IN ADVANCE ANY OF SAID PAYMENTS; NOR SHALL ANY
OF SUCH PAYMENTS BE SUBJECT TO SEIZURE FOR THE PAYMENT OF ANY DEBT, JUDGMENT,
ALIMONY, SEPARATE MAINTENANCE OR BE TRANSFERABLE BY OPERATION OF LAW IN THE
EVENT OF BANKRUPTCY, INSOLVENCY OR OTHERWISE OF THE EXECUTIVE.


 


9.             INDEMNIFICATION.


 


(A)           INSURANCE.  THE EMPLOYER SHALL PROVIDE THE EXECUTIVE (INCLUDING
HIS HEIRS, PERSONAL REPRESENTATIVES, EXECUTORS AND ADMINISTRATORS) FOR THE TERM
OF THIS AGREEMENT WITH COVERAGE UNDER A STANDARD DIRECTORS’ AND OFFICERS’
LIABILITY INSURANCE POLICY AT ITS EXPENSE.


 


(B)           INDEMNIFICATION UNDER STATE LAW.  IN ADDITION TO THE INSURANCE
COVERAGE PROVIDED FOR IN PARAGRAPH (A) OF THIS SECTION 9, THE EMPLOYER SHALL
HOLD HARMLESS AND INDEMNIFY THE EXECUTIVE (AND HIS HEIRS, EXECUTORS AND
ADMINISTRATORS) TO THE FULLEST EXTENT PERMITTED UNDER APPLICABLE LAW AGAINST ALL
EXPENSES AND LIABILITIES REASONABLY INCURRED BY HIM IN CONNECTION WITH OR
ARISING OUT OF ANY ACTION, SUIT OR PROCEEDING IN WHICH HE MAY BE INVOLVED BY
REASON OF HIS HAVING BEEN AN OFFICER OF THE EMPLOYER (WHETHER OR NOT HE
CONTINUES TO BE AN OFFICER AT THE TIME OF INCURRING SUCH EXPENSES OR
LIABILITIES), SUCH EXPENSES AND LIABILITIES TO INCLUDE, BUT NOT BE LIMITED TO,
JUDGMENTS, COURT COSTS AND ATTORNEYS’ FEES AND THE COST OF REASONABLE
SETTLEMENTS.


 


(C)           ADVANCEMENT OF EXPENSES.  IN THE EVENT THE EXECUTIVE BECOMES A
PARTY, OR IS THREATENED TO BE MADE A PARTY, TO ANY ACTION, SUIT OR PROCEEDING
FOR WHICH THE EMPLOYER HAS AGREED TO PROVIDE INSURANCE COVERAGE OR
INDEMNIFICATION UNDER THIS SECTION 9, THE EMPLOYER SHALL, TO THE FULL EXTENT
PERMITTED UNDER APPLICABLE LAW, ADVANCE ALL EXPENSES (INCLUDING REASONABLE
ATTORNEYS’ FEES), JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT (COLLECTIVELY
“EXPENSES”) INCURRED BY THE EXECUTIVE IN CONNECTION WITH THE INVESTIGATION,
DEFENSE, SETTLEMENT, OR APPEAL OF ANY THREATENED, PENDING OR COMPLETED ACTION,
SUIT OR PROCEEDING, SUBJECT TO RECEIPT

 

12

--------------------------------------------------------------------------------


 

by the Employer of a written undertaking from the Executive:  (i) to reimburse
the Employer for all Expenses actually paid by the Employer to or on behalf of
the Executive in the event it shall be ultimately determined that the Executive
is not entitled to indemnification by the Employer for such Expenses; and (ii)
to assign to the Employer all rights of the Executive to indemnification, under
any policy of directors’ and officers’ liability insurance or otherwise, to the
extent of the amount of Expenses actually paid by the Employer to or on behalf
of the Executive.


 


10.           GENERAL PROVISIONS.


 


(A)           SUCCESSORS.  THIS AGREEMENT IS PERSONAL TO THE EXECUTIVE AND SHALL
NOT BE ASSIGNABLE BY THE EXECUTIVE OTHER THAN BY WILL OR THE LAWS OF DESCENT AND
DISTRIBUTION.  THIS AGREEMENT SHALL INURE TO THE BENEFIT OF AND BE ENFORCEABLE
BY THE EXECUTIVE’S DESIGNATED BENEFICIARY, OR IF NONE, EXECUTIVE’S ESTATE.  THIS
AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF THE EMPLOYER AND ITS
SUCCESSORS, AND ANY SUCCESSOR OF THE EMPLOYER SHALL BE DEEMED THE “EMPLOYER”
HEREUNDER.  THE EMPLOYER SHALL REQUIRE ANY SUCCESSOR TO ALL OR SUBSTANTIALLY ALL
OF THE BUSINESS AND/OR ASSETS OF THE EMPLOYER, WHETHER DIRECTLY OR INDIRECTLY,
BY PURCHASE, MERGER, CONSOLIDATION, ACQUISITION OF STOCK, OTHER BUSINESS
COMBINATION, OR OTHERWISE, BY A WRITTEN AGREEMENT IN FORM AND SUBSTANCE
SATISFACTORY TO THE EXECUTIVE, EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS
AGREEMENT IN THE SAME MANNER AND TO THE SAME EXTENT AS THE EMPLOYER WOULD BE
REQUIRED TO PERFORM IF NO SUCH SUCCESSION HAD TAKEN PLACE.


 


(B)           ENTIRE AGREEMENT; MODIFICATIONS.  THIS AGREEMENT, ALONG WITH THE
AMENDED AND RESTATED LIFE INSURANCE AGREEMENT AND THE PARTICIPATION AGREEMENT
UNDER THE DEFERRED COMPENSATION PLAN, CONSTITUTES THE ENTIRE AGREEMENT BETWEEN
THE PARTIES RESPECTING THE SUBJECT MATTER HEREOF, AND SUPERSEDES THE 2000
EMPLOYMENT AGREEMENT AND ALL PRIOR NEGOTIATIONS, UNDERTAKINGS, AGREEMENTS AND
ARRANGEMENTS WITH RESPECT HERETO, WHETHER WRITTEN OR ORAL. EXCEPT AS OTHERWISE
EXPLICITLY PROVIDED HEREIN, THIS AGREEMENT MAY NOT BE AMENDED OR MODIFIED EXCEPT
BY WRITTEN AGREEMENT SIGNED BY THE EXECUTIVE AND THE EMPLOYER.


 


(C)           ENFORCEMENT AND GOVERNING LAW.  THE PROVISIONS OF THIS AGREEMENT
SHALL BE REGARDED AS DIVISIBLE AND SEPARATE; IF ANY OF SAID PROVISIONS SHOULD BE
DECLARED INVALID OR UNENFORCEABLE BY A COURT OF COMPETENT JURISDICTION, THE
VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT BE AFFECTED
THEREBY.  THIS AGREEMENT SHALL BE CONSTRUED AND THE LEGAL RELATIONS OF THE
PARTIES HERETO SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
ILLINOIS WITHOUT REFERENCE TO THE LAW REGARDING CONFLICTS OF LAW.


 


(D)           ARBITRATION.  ANY DISPUTE OR CONTROVERSY ARISING UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY THE EMPLOYER
SHALL BE SETTLED EXCLUSIVELY BY ARBITRATION, CONDUCTED BY A SINGLE ARBITRATOR
SITTING IN A LOCATION SELECTED BY THE EXECUTIVE WITHIN FIFTY (50) MILES OF THE
MAIN OFFICE OF THE EMPLOYER, IN ACCORDANCE WITH THE RULES OF THE AMERICAN
ARBITRATION ASSOCIATION (THE “AAA”) THEN IN EFFECT.  THE ARBITRATOR SHALL BE
SELECTED BY THE PARTIES FROM A LIST OF ARBITRATORS PROVIDED BY THE AAA, PROVIDED
THAT NO ARBITRATOR SHALL BE RELATED TO OR AFFILIATED WITH EITHER OF THE
PARTIES.  NO LATER THAN TEN (10) DAYS AFTER THE LIST OF PROPOSED ARBITRATORS IS
RECEIVED BY THE PARTIES, THE PARTIES, OR THEIR RESPECTIVE REPRESENTATIVES, SHALL
MEET AT A MUTUALLY CONVENIENT LOCATION OR TELEPHONICALLY.  AT THAT MEETING, THE
PARTY WHO SOUGHT ARBITRATION SHALL ELIMINATE ONE (1) PROPOSED ARBITRATOR AND
THEN THE OTHER PARTY SHALL ELIMINATE ONE

 

13

--------------------------------------------------------------------------------


 

(1) proposed arbitrator.  The parties shall continue to eliminate names from the
list of proposed arbitrators in this manner until a single proposed arbitrator
remains.  This remaining arbitrator shall arbitrate the dispute.  Each party
shall submit, in writing, the specific requested action or decision it wishes to
take, or make, with respect to the matter in dispute, and the arbitrator shall
be obligated to choose one (1) party’s specific requested action or decision,
without being permitted to effectuate any compromise position.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction; provided,
however, that the Executive shall be entitled to seek specific performance of
his right to be paid through the date of termination during the pendency of any
dispute or controversy arising under or in connection with this Agreement.


 


(E)           LEGAL FEES.  ALL REASONABLE LEGAL FEES PAID OR INCURRED BY THE
EXECUTIVE PURSUANT TO ANY DISPUTE OR QUESTION OF INTERPRETATION RELATING TO THIS
AGREEMENT SHALL BE PAID OR REIMBURSED BY THE EMPLOYER IF THE EXECUTIVE IS
SUCCESSFUL ON THE MERITS PURSUANT TO A LEGAL JUDGMENT, ARBITRATION OR
SETTLEMENT.


 


(F)            SURVIVAL.  THE PROVISIONS OF SECTIONS 4, 6 AND 9 SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT.


 


(G)           WAIVER.  NO WAIVER BY EITHER PARTY AT ANY TIME OF ANY BREACH BY
THE OTHER PARTY OF, OR COMPLIANCE WITH, ANY CONDITION OR PROVISION OF THIS
AGREEMENT TO BE PERFORMED BY THE OTHER PARTY, SHALL BE DEEMED A WAIVER OF ANY
SIMILAR OR DISSIMILAR PROVISIONS OR CONDITIONS AT THE SAME TIME OR ANY PRIOR OR
SUBSEQUENT TIME.


 


(H)           NOTICES.  NOTICES PURSUANT TO THIS AGREEMENT SHALL BE IN WRITING
AND SHALL BE DEEMED GIVEN WHEN RECEIVED; AND, IF MAILED, SHALL BE MAILED BY
UNITED STATES REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE
PREPAID; AND IF TO THE EMPLOYER, ADDRESSED TO THE PRINCIPAL HEADQUARTERS OF THE
EMPLOYER, ATTENTION:  CHAIRMAN; OR, IF TO THE EXECUTIVE, TO THE ADDRESS SET
FORTH BELOW THE EXECUTIVE’S SIGNATURE ON THIS AGREEMENT, OR TO SUCH OTHER
ADDRESS AS THE PARTY TO BE NOTIFIED SHALL HAVE GIVEN TO THE OTHER.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

WEST SUBURBAN BANCORP, INC.

JAMES T. CHIPPAS

 

 

 

 

By:

/s/

Duane Debs

 

/s/ James T. Chippas

Name:

Duane Debs

 

 

 

President

 

 

 

 

 

(Address)

 

14

--------------------------------------------------------------------------------